Title: To Benjamin Franklin from William Hodgson, 14 November 1782
From: Hodgson, William
To: Franklin, Benjamin


Dear Sir
London 14 Novr. 1782
I duly reced your favor of the 4th. & am much obliged to you for writing to L’Orient, from whence I have not yet heard—it gives me much Concern that our great Folks here neglect their Business so much, they did absolutely agree with me three months ago. To send away the Prisoners immediately, I have been teizing Nepean the Under Secretary to Mr Townshend, every week since, to fullfill the agreement, this week he has again solemnly assured me that as soon as a Ship can be provided they shall all go the No. per last Acc’t about 240—& he excuses himself for the delay, by alledging Goverment have no Ships to spare for this Service—not many days ago I was sent to from the Secretarys Office to desire I wou’d propose to you to exchange Lt. Col: Tarleton for two Captains of American Privateers— Tarleton, as I understand, was one of the Prisoners at York Town I promised to mention it to you but at the Same Time observed that as they had hitherto absolutely refused to acknowledge any rank in Americans taken & brought into this Country, but treated all as common Men, I did not see how they coud expect it unless they wou’d alter their own Conduct— You will however please to give your Reply to this proposition—as I strongly suspect, no less a person than the Heir Apparent has interposed at the request of a Beautifull Lady, whose favors are occasionally bestowed both on him & the Lt Col. Mr Laurens is returned from Bath—renouncing, as I understand, his design of returning to America & intending I have reason to believe for Paris. I am sorry that the old Affair does not go on better, there seems to be Cooks in plenty, I fancy our great Man will tatér le poux du Parlement avant que de determiner finalement—most truly & Sincerly I remain yrs
William Hodgson
 
Addressed: To / His Excellency / Benj. Franklin Esqr / Passy
